Citation Nr: 1730577	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  16-58 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include recurrent major depression disorder and anxiety disorder, claimed as secondary to service-connected lumbosacral spine degenerative disc disease.

2.  Entitlement to service connection for bilateral lower extremity neuropathy, claimed as secondary to service-connected lumbosacral spine degenerative disc disease.

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) will be addressed in a separate decision.)


REPRESENTATION

The Veteran represented by:  James A. Wardell, Esq.




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by a United States Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the Veteran testified at a Travel Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The Veteran currently has a separate claim for a TDIU pending before the Board.  As explained at the onset of the February 2017 Travel Board hearing, this claim for a TDIU will be decided by a separate VLJ who took testimony on that issue at a Board hearing in March 2015.  Such a decision shall be forthcoming, pending the adjudication of the present claims.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In February 2016, the Veteran filed a claim of entitlement to service connection for depression; however the record also includes a diagnosis of anxiety disorder.  Therefore, applying the holding in Clemons to the present case, the claim on appeal has been recharacterized as shown above in order to consider all potential psychiatric disabilities.

In April 2011, the RO issued a rating decision denying entitlement to service connection for a bilateral foot condition.  The Veteran did not appeal that rating decision, but new evidence relating to the bilateral foot condition claim was received within one year (November 2011) of the rating decision's issuance.  Thus, the April 2011 rating decision is not final.  38 C.F.R. § 3.156(b)(2016).  In November 2016, the Veteran submitted a statement requesting for his claim of entitlement to service connection for a bilateral foot condition to be readjudicated.  Accordingly, the Board does not have jurisdiction to review this matter, and it is REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Regarding the issue of entitlement to bilateral lower extremity neuropathy, claimed as secondary to service-connected lumbosacral spine degenerative disc disease, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014); see Hearing Transcript, 2/15/17, p. 3.


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's current acquired psychiatric disability is causally related to his service-connected lumbosacral spine degenerative disc disease and associated chronic pain.





CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disability, to include recurrent major depression disorder and anxiety disorder, claimed as secondary to service-connected lumbosacral spine degenerative disc disease, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is entitled to service connection for an acquired psychiatric disability, to include recurrent major depression disorder and anxiety disorder, secondary to his service-connected lumbosacral spine degenerative disc disease.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the instant matter, the Veteran has been affirmatively diagnosed with recurrent major depression disorder and anxiety disorder.  See October 2015 VA treatment records.  In a May 2017 private opinion, a licensed clinical psychologist, C.B.L., Ph.D., opined that "it is more likely than not that [the Veteran's] mental health conditions are related to his combat-related injury and subsequent chronic pain."  This opinion was rendered after a thorough review of the Veteran's service treatment records, VA treatment records, and a lay statement from the Veteran's mother.  The psychologist explained that the Veteran's psychiatric complaints and symptoms were related to chronic pain associated with his service-connected military injuries, including his low back condition.  While the phrase "related to" used in this opinion does not precisely mirror the language used in 38 C.F.R. § 3.310(a), the Board is cognizant that colloquially the phrases "related to," "proximately due to, " and "the result of" are often used interchangeably.  As such, the Board affords the Veteran the benefit of the doubt in this instance.  38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Additionally, the Veteran has submitted several abstracts of peer-reviewed medical articles establishing a positive link between chronic lumbosacral pain and depression.  The record establishes that the Veteran's lumbosacral pain is manifested by periodic episodes of chronic pain.  See e.g., March 2015 VA treatment records.  These peer-reviewed abstracts bolster and further substantiate the nexus opinion issued by Dr. C.B.L.  

The Veteran also competently and credibly testified at his February 2017 Travel Board hearing that the pain he experienced as a result of his military-related lumbosacral degenerative disc disease resulted in symptoms of depression and anger, causing limitation in activities of daily living and quality of life.  Hearing Transcript,  2/15/17, p. 19.

Lastly, the Board acknowledges that at various times in the record, the Veteran has carried provisional diagnoses of posttraumatic stress disorder (PTSD), but these diagnoses were not linked to a confirmed stressor that would support a diagnosis of this condition under the criteria set forth in the DSM-5.  In fact, the Veteran's treating psychiatrist indicated in October 2015 that the Veteran experienced "no clear-cut PTSD symptoms" and that his military service was reported as a peaceful mission, without any alleged in-service stressors.  While the Veteran relayed one experience where fellow soldiers were injured, it was unclear whether he witnessed the event.  Regardless, the Veteran denied the presence of recurring memories or nightmares/flashbacks or symptoms of avoidance or hyperarousal.  The Board therefore concludes that the Veteran has not carried a confirmed diagnosis of PTSD within the appeals period in compliance with 38 C.F.R §§ 3.304(f) and 4.125 (2016).  Thus, the Veteran has not met the criteria necessary to support a grant of entitlement to service connection for PTSD.

In light of the above evidence, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include recurrent major depression disorder and anxiety disorder, is granted as secondary to his service-connected lumbosacral spine degenerative disc disease.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include recurrent major depression disorder and anxiety disorder, claimed as secondary to service-connected lumbosacral spine degenerative disc disease, is granted. 


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary regarding the claim of entitlement to service connection for bilateral lower extremity neuropathy.

The Veteran contends that he is entitled to service connection for bilateral lower extremity neuropathy, secondary to his service-connected lumbosacral spine degenerative disc disease.  To assess this claim, the Veteran was afforded a VA examination in May 2016 to evaluate any present peripheral nerve conditions.  In the examination report, the VA examiner marked that the Veteran was experiencing mild right and left lower extremity numbness, paresthesias, and/or dysesthesias, but ultimately concluded the Veteran did not have a diagnosis of neuropathy in the lower extremities.  The VA examiner did not explain why these neurological findings of numbness and abnormal sensation did not support a diagnosis for a peripheral nerve condition.  Consequently, the Board concludes the results of this VA examination are inconsistent and the stated rationale is inadequate for the purpose of resolving the Veteran's claim.  The Veteran is entitled to an adequate VA examination, and thus, a remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all VA treatment records from the North Florida/South Georgia VA Health Care System for the period of September 2016 to present.

2.  Only after obtaining the above treatment records, schedule the Veteran for a VA examination with an appropriate examiner to assess his claim of bilateral lower extremity neuropathy, claimed as secondary to service-connected lumbosacral spine degenerative disc disease.  The claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  Thereafter, the examiner should provide answers to the following inquiries: 

(a) Based on your physical examination, and/or any diagnostic test results you deem appropriate and necessary (i.e., EMG), does the Veteran currently experience bilateral lower extremity neuropathy?

(b) If the answer to question (a) is yes, is it at least as likely as not (50 percent probability or greater) that any current bilateral lower extremity neuropathy 
is proximately caused by or aggravated by (made chronically worse) the Veteran's service-connected lumbosacral spine degenerative disc disease?

In formulating an opinion, the examiner is requested to consider the relevant medical journal abstracts submitted by the Veteran in support of his claim, as well as the testimony offered at the February 2017 Board hearing.

When answering the above questions, the examiner must provide a complete rationale for any opinion expressed based on his/her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  After completing the above development, readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


